Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 1 of 11 Page ID #:1093




      1 Michael A. Bowse (SBN 189659)
        mbowse@bowselawgroup.com
      2 BOWSE LAW GROUP
        801 S. Figueroa St., 25th Floor
      3 Los Angeles, CA 90017
        Phone/Fax: (213) 344-4700
      4
        Attorneys for Plaintiff ALPHA GRP.,
      5 INC. d/b/a RED BULL GLOBAL
        RALLYCROSS
      6
      7
      8
                            UNITED STATES DISTRICT COURT
      9
                          CENTRAL DISTRICT OF CALIFORNIA
    10
       ALPHA GRP., INC. d/b/a RED BULL          Case No.: 2:18-cv-02133-MWF
    11 GLOBAL RALLYCROSS, a Delaware
       Corporation,                             ALPHA GRP., INC.’S OPPOSITION
    12                                          TO DEFENDANT SUBARU’S
                          Plaintiff,            MOTION TO COMPEL
    13
       vs.
    14
       SUBARU OF AMERICA, INC., a New           Date: July 17, 2019
    15 Jersey Corporation                       Time: 9:30 a.m.
                                                Place: Crtrm. 550, 5th Floor
    16                   Defendants                    Roybal Fed’l Build.
                                                       255 E. Temple St.
    17                                                 Los Angeles, CA 90012
    18
    19                                          Action Filed:   March 14, 2018
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              -0-
                           OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 2 of 11 Page ID #:1094




     1 I.     INTRODUCTION
     2        Subaru’s motion is entirely unnecessary and badly misguided. There is no
     3 dispute between the parties regarding most of the substantive issues addressed in
     4 Subaru’s motion. Thus:
     5             Plaintiff previously agreed to assign new Bates numbers to documents
     6               that were previously produced on its behalf by its prior counsel with
     7               duplicative Bates numbers.
     8             Plaintiff has already agreed to supplement its response to Subaru’s
     9               Interrogatory No. 1 to identify the date, description and subject matter
    10               of the contracts not reduced to writing that are referenced in Paragraph
    11               17 of plaintiff’s First Amended Complaint.
    12             Plaintiff has also already agreed to supplement its responses to
    13               Subaru’s Interrogatory Nos. 4-11 to specially identify the documents
    14               referred to only generally in its original response.
    15             Plaintiff and Subaru have also already agreed to determine and set
    16               mutually acceptable dates in August and September for the depositions
    17               of party and party-affiliated witnesses, including the 5 witnesses
    18               specifically identified in Subaru’s motion.
    19        Indeed, it appears that the only real disagreement between the parties is
    20 whether firm dates for completing these things (and for Plaintiff to serve written
    21 responses to Subaru’s Second Set of Requests for Production of Documents) were
    22 agreed upon between counsel during a May 23, 2019 telephone call. Contrary to
    23 Subaru’s contentions, no firm dates were agreed upon on May 23 because it was
    24 impossible at that time for Plaintiff to commit to firm dates for accomplishing these
    25 tasks – particularly dates as aggressive as Subaru contends were agreed upon. 1
    26
    27   1
        As is explained in the accompanying Declaration of Michael A. Bowse, plaintiff
    28 does not believe that Subaru’s misstatements are intentional. Decl. of Michael A.

                                                  -1-
                              OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 3 of 11 Page ID #:1095




     1         When counsel for the parties discussed these matters on May 23, Plaintiff’s
     2 counsel had been involved in this case for just 6 days. Worse, because of the
     3 circumstances that required Plaintiff to retain new counsel (those circumstances,
     4 which include criminal indictments of Michael Avenatti and the appointment of a
     5 receiver to take possession of and hold the computer servers and other property of
     6 his law firm, Egan Avenatti, have been widely publicized), things like prior
     7 counsel’s case file that would ordinarily be promptly provided to new counsel were
     8 unavailable. As a result, not only did Plaintiff’s new counsel not have all of the
     9 documents and materials necessary to gain familiarity with the facts, issues and
    10 disputes in this case on May 23, he did not even know the volume of those materials
    11 or when he would gain access to them. No counsel would commit to firm deadlines
    12 for completing tasks like those at issue here under those circumstances. Plaintiff’s
    13 counsel here certainly did not do so.
    14         That does not, however, mean that Plaintiff or its counsel have been idle since
    15 May 23. Except for one three-week interruption the reasons for which are discussed
    16 below and in counsel’s declaration (see Bowse Decl., ¶19), Plaintiff and its counsel
    17 have worked diligently to complete the work that needed to be completed before the
    18 supplemental interrogatory responses sought by Subaru could be compiled and
    19 before intelligent responses to Subaru’s Second Set of Requests for Production of
    20 Documents could be drafted.
    21         Some of that work has now been completed. Now that Plaintiff has been able
    22 to confirm the entire range of Bates numbers assigned to documents it has produced
    23 during discovery in this case, it has fixed the duplicative Bates numbering issue
    24 described in Subaru’s motion (and produced corrected versions of those documents
    25 to Subaru). Likewise, now that Plaintiff’s counsel has gained a working
    26 understanding of and familiarity with the legal and factual issues in this case,
    27
       Bowse filed concurrently herewith (“Bowse Decl.”), at ¶14. Instead, it appears there
    28 was an honest miscommunication between counsel for the parties. Id.

                                                 -2-
                               OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 4 of 11 Page ID #:1096




     1 Plaintiff has served written responses to Subaru’s Second Set of Requests for
     2 Production of Documents along with the document that lies at the center of the
     3 issues to which those requests pertain. Plaintiff anticipates that the remaining items
     4 (supplemental responses to Subaru’s Interrogatory No. 1, supplemental responses to
     5 Subaru’s Interrogatory Nos. 4-11 and identification of mutually agreeable dates for
     6 depositions) will be completed before the hearing date on Subaru’s motion.
     7        In the event Subaru does not withdraw its motion (as Plaintiff has asked it to
     8 do), the Court should deny it.
     9 II.    BACKGROUND
    10        Plaintiff’s current counsel first became involved in this case on May 17, 2019.
    11 Bowse Decl., ¶2; see also Dkt. No. 54 (Request for Withdrawal or Substitution of
    12 Attorney), filed May 16, 2019; Dkt. No. 56 (Order on Request for Withdrawal or
    13 Substitution of Attorney), entered May 17, 2019. But, upon becoming involved,
    14 Plaintiff’s counsel hit the ground running. The same day he became Plaintiff’s
    15 counsel of record, Plaintiff’s attorney participated in two telephone conferences with
    16 counsel for Subaru to discuss discovery matters in this case. Bowse Decl., ¶4.
    17 Although no substantive agreements were made at that time, those calls were both
    18 constructive and cooperative. Id.
    19        At the conclusion of that May 17 call, counsel for the parties agreed to speak
    20 again by telephone on May 23, 2019. Id. ¶5. Plaintiff’s counsel hoped that by May
    21 23, he would have a better understanding of the nature and scope of case materials
    22 available to him and when he would be able to acquire those case materials. Id.
    23        In the six days between May 17 and May 23, Plaintiff was able to provide its
    24 new counsel with case materials that were not in the exclusive possession of the
    25 court-appointed receiver for Egan Avenatti. Id. ¶7. In addition, counsel for Subaru
    26 kindly provided copies of the parties’ written discovery requests and responses and
    27 the parties’ document productions to Plaintiff’s new counsel. Id. ¶6. However,
    28 because Plaintiff’s counsel had only just obtained some of those materials by the

                                                 -3-
                              OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 5 of 11 Page ID #:1097




     1 time the parties held their May 23 call, he had not yet been able to review them to
     2 determine what he had and what he yet did not have. Id. ¶7. Plaintiff’s counsel
     3 made this clear to counsel for Subaru. Id. He also informed Subaru’s counsel that
     4 because he still did not know how much material regarding the case existed, let
     5 alone when he would obtain access to it, it was not possible to estimate how long he
     6 would need to familiarize himself with those materials. Id. The same was true of
     7 counsel’s ability to review and understand the discovery materials that Subaru had
     8 provided to Plaintiff’s new counsel, since new counsel could only conduct a
     9 meaningful review of those materials after he possessed a reasonable understanding
    10 of the legal and factual issues in the case. Id. ¶8.
    11         Despite these handicaps, during the May 23 call, Plaintiff’s counsel did
    12 substantively discuss with counsel for Subaru and reach agreement upon a number
    13 of discovery-related issues that were primarily legal in nature. Id. at ¶9. Many of
    14 those issues upon which substantive agreements were reached between the parties
    15 are the same ones Subaru’s motion to compel asks the Court to address. Id.
    16 However, because the parties have reached agreement on those issues, there is no
    17 reason for the Court to address them.
    18         The agreements reached between the parties on May 23 were:
    19             Plaintiff would fix duplicative Bates numbering in its prior productions
    20               that Subaru had identified. Id. ¶11(a).
    21             Plaintiff would supplement its response to Subaru’s Interrogatory No. 1
    22               to identify the date, description and subject matter of the contracts not
    23               reduced to writing referred to in Paragraph 17 of plaintiff’s First
    24               Amended Complaint. Id. ¶11(b).
    25             Plaintiff would supplement its responses to Subaru’s Interrogatories 4
    26               through 11 to specify the documents referred to in its original responses
    27               pursuant to Fed. R. Civ. Proc. 33(d). Id. ¶11(c).
    28             The parties agreed to work cooperatively to identify mutually

                                                  -4-
                               OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 6 of 11 Page ID #:1098




     1               acceptable dates in August and September for the depositions of party
     2               and party-affiliated witnesses (current and former), including Colby
     3               Rodriguez, Andrea Sobel, Jeff Swoboda, Alpha GRP’s 30(b)(6)
     4               designee and Colin Dyne. Id. ¶11(d).
     5         During that May 23 call, counsel also discussed Subaru’s Second Set of
     6 Requests for Production of Documents to Plaintiff. Id. ¶12. The parties had
     7 previously agreed during their May 17 call that Plaintiff’s responses to those
     8 requests would not be due on May 20 (30 days after they were served). Id. ¶12.
     9         Counsel for the parties discussed timing with respect to all of these matters.
    10 Id. 13. The parties did not, however, set firm dates for any of these things because
    11 counsel for Plaintiff had not yet been able, in the six days he had been involved in
    12 the case, to obtain sufficient knowledge and familiarity with this case, its issues
    13 and discovery materials to appropriately protect Plaintiff’s interests in connection
    14 with the things the parties had agreed upon. Id. ¶¶13, 15. Indeed, by May 23,
    15 Plaintiff’s new counsel did not even know how much material he would need to
    16 review, let alone when he would gain access to it to conduct that review. Id. 15.
    17 As a result, counsel for Plaintiff represented that he would work diligently to
    18 provide the information and materials sought by Subaru but made clear that it was
    19 not possible to agree upon fixed dates at that time. Id.2
    20         Although Plaintiff’s new counsel worked quickly to (a) obtain and review as
    21 many of the pleadings, motions and other documents in the case file, (b) review the
    22 discovery requests and responses previously propounded and provided by the
    23
    24
         2
    25   Counsel for Plaintiff did not receive the letter attached as Exhibit 16 to Subaru’s
       motion. Bowse Decl., ¶16. Had he received or seen that letter (which is dated a full
    26 week after the parties’ May 23 telephonic discussion), counsel would have informed
    27 Subaru that the letter did not accurately reflect the parties’ May 23 discussion and
       reminded Subaru that it had been only 6 days since counsel became involved in the
    28 case, making the dates identified in the letter wholly unreasonable. Id.

                                                  -5-
                               OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 7 of 11 Page ID #:1099




     1 parties, (c) review and become familiar with the approximately 54,000 pages of
     2 documents produced by the parties (and particularly the more than 51,000 pages of
     3 documents produced by plaintiff), and (d) research several legal questions relevant
     4 to understanding questions raised by defendant’s discovery requests (id., ¶17),
     5 interceding events interrupted those efforts.
     6        During the week of June 3, counsel’s wife experienced medical issues and
     7 underwent various tests during that week. Id. ¶19. The following week, counsel
     8 had a pre-planned camping trip in Oregon with his 11-year-old son. Id. Although
     9 counsel had intended to continue working on this matter while away, virtually non-
    10 existent telephone and internet access made that largely impossible. Id. Thereafter,
    11 it was discovered that the medical issues experienced by counsel’s wife were more
    12 substantial and urgent than initially understood, requiring her to undergo surgery on
    13 June 18 and remain in the hospital until June 21. Id.
    14        Despite this interruption, the duplicative Bates numbering issues were
    15 resolved on June 25 when Plaintiff produced ALPHA0051390-51419 to Subaru to
    16 replace documents that had previously been produced with duplicate bates numbers
    17 ALPHA0051340-51369. Id. ¶21. Likewise, Plaintiff also served written responses
    18 to Subaru’s Second Set of Requests for Production of Documents on June 25, along
    19 with ALPHA0051420-51421, which are responsive to those requests for
    20 production. Id. ¶22. Plaintiff is also currently working to identify dates during mid-
    21 to late-August for depositions of the various witnesses identified in Subaru’s
    22 motion to compel. Id. ¶23.
    23        Although additional time will be required to identify the specific documents
    24 and information Subaru seeks in connection with its Interrogatory Nos. 1, 4-11,
    25 Plaintiff anticipates providing supplemental responses to those Interrogatories by
    26 July 12. Id. ¶¶24-25.
    27        Despite being informed of these facts, Subaru has declined to withdraw its
    28 motion to compel or even to continue the hearing on its motion to allow Plaintiff to

                                                 -6-
                               OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 8 of 11 Page ID #:1100




     1 devote its time and energy to providing the information and materials Subaru seeks,
     2 rather than to responding to this motion. Id. ¶25.
     3 III.    SUBARU’S MOTION SHOULD BE DENIED
     4         A. The Parties Have Already Reached Agreement On The Substantive
     5              Issues Addressed By Subaru’s Motion
     6         Although Subaru’s motion purports to ask this Court to resolve substantive
     7 disputes between the parties regarding Bates numbering, Subaru’s Interrogatories
     8 and deposition scheduling, there are no such disputes.
     9         Plaintiff has rectified the Bates numbering issue raised by Subaru. It has also
    10 agreed to supplement its response to Subaru’s Interrogatory No. 1. Plaintiff has also
    11 agreed to supplement its responses to Subaru’s Interrogatories 4-11 to specify the
    12 documents referred to in Plaintiff’s prior responses pursuant to Rule 33(d) in
    13 sufficient detail to enable Subaru to locate them. See Fed. R. Civ. Proc. 33(d)(1)
    14 (requiring responding party who invokes Fed. R. Civ. Proc. 33(d) to “specify[] the
    15 records … in sufficient detail to enable the interrogating party to locate and identify
    16 them as readily as the responding party could”). Finally, the parties mutually agreed
    17 to work together to identify mutually agreeable dates for the depositions identified
    18 in Subaru motion, among others.
    19         There is no need for the Court to address any of these topics, as there is no
    20 disagreement between the parties regarding them.
    21         B.   Plaintiff Has Not Violated Any Agreed-Upon Deadline For Providing
    22              the Materials and Information It Agreed To Provide
    23         While there is disagreement between the parties regarding timing, there
    24 should not be any mystery regarding whose recollection and recitation accurately
    25 reflects the parties’ discussions.
    26         Subaru contends that, just 6 days after first becoming involved in this case
    27 and even while he was still in the dark as to (a) the volume of materials he would
    28 need to review to become familiar with the issues in this case, and (b) when he

                                                  -7-
                               OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 9 of 11 Page ID #:1101




     1 would actually gain access to those materials, Plaintiff’s new counsel agreed to (1)
     2 within just 8 days cause Plaintiff to serve a supplemental interrogatory response by
     3 which it likely would be bound at trial that specifies and describes agreements
     4 between Plaintiff and Subaru that were not reduced to writing, (2) within just two
     5 weeks cause Plaintiff to serve supplemental interrogatory responses that specify
     6 which documents among 51,000 pages of documents Plaintiff has produced in this
     7 case contain information sought by 7 separate interrogatories, and (3) within 2
     8 weeks prepare and serve objections and responses to document requests regarding
     9 an assignment for benefit of creditors by Plaintiff, even though counsel would need
    10 to understand how (if at all) that assignment relates to the issues in this case to
    11 identify and draft appropriate objections that adequately protect Plaintiff’s interests.
    12         Even under normal circumstances, few attorneys would commit to perform
    13 such important and sensitive tasks just 2 or 3 weeks after replacing counsel in a case
    14 that has been pending for more than a year. But the circumstances in this case are
    15 not normal at all. Because of the circumstances surrounding Plaintiff’s prior
    16 counsel –particularly the fact that prior counsel’s computer servers (and along with
    17 them Plaintiff’s case file) are no longer in the possession or control of prior counsel
    18 – Plaintiff’s new counsel did not know how much time he would need to develop a
    19 sufficient understanding of and familiarity with the legal and factual issues in this
    20 case to (a) identify responsive documents, (b) ensure that any supplemental
    21 interrogatory responses Plaintiff provided were complete and not inadvertently
    22 prejudicial to Plaintiff’s interests, or (c) identify which (if any) information
    23 concerning Plaintiff’s assignment for benefit of creditors is actually relevant to the
    24 issues in this action and not subject to an appropriate objection under the facts of
    25 this case.
    26         That the parties did not establish specific deadlines does not mean that
    27 Plaintiff is subject to no time restraints at all. Plaintiff must (and will) provide what
    28 it has promised within a reasonable period of time. But Plaintiff is doing precisely

                                                   -8-
                               OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 10 of 11 Page ID #:1102




     1 that.3 There is no justification or need for any order by the Court.
     2            C. The Other Matters Raised In Subaru’s Motion Are Premature
     3            Subaru also seeks an order compelling Plaintiff to respond to Subaru’s
     4 Second Set of Interrogatories and Third Set of Requests for Production of
     5 Documents. But Plaintiff’s responses to those discovery requests are not yet due.
     6 If, after Subaru receives and reviews Plaintiff’s response to those discovery
     7 requests, Subaru believes Plaintiff’s responses are somehow inadequate, it must
     8 meet and confer with Plaintiff to attempt to informally resolve any disagreements
     9 between the parties regarding the adequacy of Plaintiff’s responses. There is no
    10 such thing as a “preemptive” motion to compel.
    11            D. No Sanctions are Justified
    12            Subaru’s motion is entirely unnecessary. Plaintiff has already agreed to
    13 provide the materials and information sought by Subaru’s motion and has worked
    14 diligently to provide them. Because there is no reason or basis to compel Plaintiff to
    15 do any of the things requested by Subaru’s motion, there is certainly no reason to
    16 sanction Plaintiff.
    17 IV.        CONCLUSION
    18            For all the foregoing reasons, Subaru’s Motion to Compel should be denied.
    19                                                 BOWSE LAW GROUP
    20
             Date: June 26, 2019                          /s/ Michael A. Bowse
    21                                                    Michael A. Bowse
    22
                                                       Attorneys for Plaintiff ALPHA GRP.,
    23                                                 INC. d/b/a RED BULL GLOBAL
    24                                                 RALLYCROSS
         3
    25   Because Plaintiff has not missed any deadline for serving its responses and
       objections to Subaru’s Second Set of Requests for Production of Documents, it has
    26 not waived its right to assert appropriate objections. To the extent Subaru contends
    27 any of the limited objections Plaintiff asserted in its responses to those document
       requests are improper, Plaintiff will meet and confer with Subaru in an effort to
    28 resolve any such dispute by agreement.

                                                    -9-
                                   OPPOSITION TO SUBARU’S MOTION TO COMPEL
Case 2:18-cv-02133-MWF-MRW Document 60 Filed 06/27/19 Page 11 of 11 Page ID #:1103




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             - 10 -
                            OPPOSITION TO SUBARU’S MOTION TO COMPEL
